Order entered October 18, 2012


                                                   I
                                                       N



                                            In The
                                 Qtourt of pptat
                         I ift Itrict of rexa at atta
                                     No. 05-11-01367-CV

                 JULIUS C. HARRIS & JEROME HALIBURTON, Appellants

                                              V.

                         STEVEN M. GIBSON, ET AL, Appellecs

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC0805455-E

                                          ORDER

       The Court has before it appellant’s October 1, 2012 motion to extend time. The Court

GRANTS the motion in part and ORDERS appellant to file his amended brief within thirty days

of the date of this order. No further extensions will be granted absent a showing of exceptional

circumstances.




                                                       JUSTKE